Reversed and Remanded and
Memorandum Opinion filed April 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00593-CV
____________
 
THE CITY OF OVILLA, TEXAS, Appellant
 
V.
 
TRIUMPH DEVELOPMENT COMPANY, Appellee
 
 

On Appeal from the 40th District Court
Ellis County, Texas
Trial Court Cause No. 73677
 
 
 

MEMORANDUM
OPINION
This is an appeal from a
judgment signed March 14, 2008.
            On April 19, 2010, the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is
granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court to effectuate the settlement agreement of the parties.
                                                                                    PER
CURIAM
 
 
Panel
consists of Justices Yates, Frost, and Brown.